DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Claim Status
Claims 1 and 11 (Currently amended)
Claims 8 and 20 (Previously Presented)
Claims 2-7, 9-10 and 12-19 (Original)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (to correct typing error of claims 1 and 11) was given by Attorney, James T. Bergstrom, 303-405-1489, on 04/25/2022.
Claims 1 and 11 have been amended as follows:
Claim 1, lines 9-10, the recitation “the second housing; --
Claim 11, line 9, the recitation “the second housing” has been replaced with -- the second housing; --

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “a first housing comprising a front side and a rear side opposite the front side; one or more energy cells enclosed in the first housing;” and
“a handle on the front side of the first housing, wherein the front side of the first housing and the handle are exposed when the first housing is inserted into the second housing; a temperature sensor; and one or more valves on the rear side of the first housing configured to removably mate with corresponding one or more valves on an interior of the second housing when the first housing is inserted into the second housing to circulate a thermally conductive fluid from the second housing into the first housing to transfer heat away from the one or more energy cells, wherein the processing system controls a flow of the thermally conductive fluid into the first housing based on temperature readings received from the temperature sensor.”, in combination with all other elements recited in claim 1.
Claims 2-10 are also allowed as they further limit allowed claim 1.
Regarding claim 11, the prior art does/do not suggest or teach, among other claimed allowable features, “inserting the modular energy pack into a second housing, wherein: the second housing is configured to removably receive a plurality of modular energy packs; and the modular energy pack comprises a first housing comprising a front side and a rear side opposite the front side, and a handle on the front side of the first housing such that the front side of the first housing and the handle are exposed when the first housing is inserted into the second housing;” and
“transferring heat away from the one or more energy cells using a thermally conductive fluid that is circulated from the second housing into the first housing, wherein the processing system controls a flow of the thermally conductive fluid through one or more valves on the rear side of the first housing that are configured to removably mate with corresponding one or more valves on an interior of the second housing when the first housing is inserted into the second housing based on temperature readings received from the temperature sensor.”, in combination with all other elements recited in claim 11.
Claims 12-20 are also allowed as they further limit allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 28, 2022